199 F.2d 205
BETTERLY,v.UNITED STATES.
No. 10728.
United States Court of Appeals Third Circuit.
Argued Oct. 9, 1952.Decided Oct. 21, 1952.

Louis G. Feldman, Hazleton, Pa., for appellant.
Arthur A. Maguire, U.S. Atty., Scranton, Pa.  (Charles W. Kalp, Asst. U.S. Atty., Lewisburg, Pa., on the brief), for appellee.
Before MARIS, KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
In this suit by the beneficiary of a national service life insurance policy the district court concluded that the policy had lapsed for nonpayment of premiums prior to the death of the insured and was therefore not in force when he died.  Judgment was accordingly rendered for the government and the beneficiary has appealed.  Her contention is that the acknowledgment by the Veterans Administration of the receipt of $6.40 on its Form 367B was a receipt for the premium due for the month in which the insured died and raised a presumption that all prior premiums had been paid.  We are satisfied, however, that the evidence supports the findings of the district court that the paper relied on by the plaintiff, Form 367B, was not such a premium receipt and that the premiums for the preceding ten months had not in fact been paid.  The evidence is fully discussed in the opinion of the district court filed by Chief Judge Watson, 102 F.Supp. 454, and need not be detailed here.


2
The judgment of the district court will be affirmed.